    Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

JAMES DIEFFENBAUCH, Individually & on
behalf of all similarly situated,

                       Plaintiff,

     v.

                                                        Civ. Action No.: 17-cv-01180
RHINEHART RAILROAD
CONSTRUCTION, INC.,

                      Defendant.
________________________________________________




          DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO
          PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT




                                        UNDERBERG & KESSLER LLP
                                        Attorneys for Defendant
                                        300 Bausch & Lomb Place
                                        Rochester, New York 14604
                                        Telephone: (585) 258.2800

                                        Alina Nadir, Esq., of Counsel
                                        Paul F. Keneally, Esq., of Counsel
        Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 2 of 11




                               PRELIMINARY STATEMENT

         Defendant submits this Memorandum of Law in opposition to Plaintiff’s Motion for

Partial Summary Judgment. For the reasons described in this Memorandum, as well as

the supporting Affidavit of Richard Rhinehart, sworn to August 3, 2020 (“Rhinehart Aff.”)

and the accompanying Attorney Affirmation of Alina Nadir, Esq., dated August 4, 2020

(“Nadir Aff.”), Plaintiff’s motion should be denied in its entirety.

                                 FACTUAL BACKGROUND

         Defendant refers the Court to its Responses to Plaintiff’s Statement of Material

Facts and Defendant’s Additional Material Facts.

                                         ARGUMENT

   I.       Summary Judgment Standard

         Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

is appropriate if “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FRCP 56(a). “A fact is material if it might affect

the outcome of the suit under the governing law and a dispute is genuine if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Hogan v.

Lewis Cty., 2020 U.S. Dist. LEXIS 95244, at *12 (N.D.N.Y. June 1, 2020) (Kahn, J.). “The

party seeking summary judgment bears the burden of informing the court of the basis for

the motion and identifying those portions of the record that the moving party claims will

demonstrate the absence of a genuine issue of material fact.” Id., at *12-13. A court

must “draw all reasonable inferences in favor of the nonmoving party.” Id., at *13.




                                               2
         Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 3 of 11




   II.       Plaintiff Cannot Establish That Defendant Violated the FLSA as a Matter
             of Law.

          In his motion for partial summary judgment, Plaintiff has not met his burden of

demonstrating the absence of a genuine issue of material fact on any of his claims.

Plaintiff’s memorandum contains statements that are not supported by the evidence. And

his Statement of Material Facts contains repeated misrepresentations of the testimony

provided in this matter in an attempt to make it appear as though his allegations are

undisputed. In fact, many disputed material facts remain in this matter. And when all

reasonable inferences are drawn in favor of Rhinehart, the non-moving party, it is clear

that summary judgment is not appropriate.

          Plaintiff begins his argument with a broad statement “that Defendants (sic) did not

compensate Plaintiffs for all travel time whether Plaintiff (sic) was assigned to a ‘local’ job

or a ‘traveling’ job.” Plaintiff then cites to relevant federal regulations while failing to

acknowledge that both of those regulations describe instances where travel time is not

compensable.

          Plaintiff alleges that he and similarly situated Plaintiffs were not paid for travel that

is all in a day’s work as required by 29 C.F.R. 785.38 and for travel away from the home

community as required by 29 C.F.R. 785.39.

          29 C.F.R. 785.38 provides:

                 Time spent by an employee in travel as part of his principal activity,
                 such as travel from job site to job site during the workday, must be
                 counted as hours worked. Where an employee is required to report
                 at a meeting place to receive instructions or to perform other work
                 there, or to pick up and to carry tools, the travel from the designated
                 place to the work place is part of the day's work, and must be
                 counted as hours worked regardless of contract, custom, or
                 practice. If an employee normally finishes his work on the premises
                 at 5 p.m. and is sent to another job which he finishes at 8 p.m. and

                                                  3
     Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 4 of 11




              is required to return to his employer's premises arriving at 9 p.m., all
              of the time is working time. However, if the employee goes home
              instead of returning to his employer's premises, the travel after 8
              p.m. is home-to-work travel and is not hours worked.

       29 C.F.R. 785.39 states that certain time spent traveling away from an employee’s

home community is compensable but does not state that any and all travel away from a

home community is compensable. 29 C.F.R. 785.39 specifically provides that:

              Travel that keeps an employee away from home overnight is travel
              away from home. Travel away from home is clearly worktime when
              it cuts across the employee's workday. The employee is simply
              substituting travel for other duties. The time is not only hours worked
              on regular working days during normal working hours but also
              during the corresponding hours on nonworking days. Thus, if an
              employee regularly works from 9 a.m. to 5 p.m. from Monday
              through Friday the travel time during these hours is worktime on
              Saturday and Sunday as well as on the other days. Regular meal
              period time is not counted. As an enforcement policy the Divisions
              will not consider as worktime that time spent in travel away from
              home outside of regular working hours as a passenger on an
              airplane, train, boat, bus, or automobile.

       Per 29 C.F.R. 785.39, travel away from the home community is compensable only

when it cuts across the employee’s workday, including the employee’s normal work hours

on weekends. The regulation explicitly excludes from worktime any time spent as a

passenger in an automobile. Therefore, Plaintiff’s statement that Defendant did not

compensate Opt-In Plaintiffs for every minute of travel time does not necessarily render

Defendant liable under the FLSA.

       Throughout Plaintiff’s motion, Plaintiff offers the anecdotal testimony of one or two

Opt-In Plaintiffs for the proposition that no disputed material facts remain on a particular

issue as to all of the Opt-In Plaintiffs. Such paltry evidence cannot support a finding of a

Defendant-wide policy or practice of denying compensation to Opt-In Plaintiffs in general

for the purposes of a summary judgment motion. See Khalid v. DJ Shirley 1 Inc., 2018

                                              4
      Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 5 of 11




U.S. Dist. LEXIS 230700, at *18 (E.D.N.Y. June 26, 2018) (“Conclusory statements of

anecdotal individual violations lack the kind of precision and detail from which the Court

might infer a uniform policy on the part of the [defendants] to deny compensation to their

employees.”) (internal citations omitted).

       a. Plaintiff has not established that Defendant violated 29 C.F.R. § 785.38

       Plaintiff argues that Defendant violated 29 C.F.R. § 785.38 and that there are no

disputed material facts on this point. Plaintiff’s primary claim in support of this argument

is that Opt-In Plaintiffs “were required to report to a Rhinehart yard prior to departing for

the   job   to    which    Rhinehart    assigned     them    for   the   day    or   week.”

(Resp. to St. Facts at ¶¶ 46-48). In attempting to support this claim in his Statement of

Facts, Plaintiff conveniently misconstrues Brandon Rhinehart’s testimony regarding local

jobs to make generalized statements about Rhinehart’s jobs in general. (Resp. to St.

Facts at ¶ 48).

       Plaintiff’s claim that every laborer/operator had to go to a Rhinehart yard in

Maryland or Pennsylvania every day or weekend is not true. Laborers/operators were

not required to report to a Rhinehart yard or shop before each job, either on a daily or

weekly basis. (Resp. to St. Facts at ¶¶ 46-47). Most of Rhinehart’s laborers/operators

have never been to one of Rhinehart’s three shops or yards. (Resp. to St. Facts at ¶ 46).

There are only three “shops” or “yards” that Rhinehart maintains. They are in Middle

River, Maryland; Manchester, Maryland; and Fredonia, Pennsylvania. (Resp. to St. Facts

at ¶ 44). It is simply not the case that laborers/operators that work in Massachusetts, for

example, were required to drive to Maryland or Pennsylvania each day or week to drop

off tools. (Resp. to St. Facts at ¶¶ 46-48).



                                               5
      Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 6 of 11




       There is a locked trailer available at each job site wherein laborers/operators can

keep their tools during nights and weekends. (Resp. to St. Facts at ¶ 47).                   Most

laborers/operators did, in fact, store their tools in the trailer at the job site during off-hours.

(Resp. to St. Facts at ¶ 47). As Rhinehart provided the tools to its laborers/operators, it

expected them to leave their tools in the trailer. (Resp. to St. Facts at ¶ 47).

       Plaintiff also claims that Defendant violated 29 C.F.R. § 785.38 in relation to all of

the Opt-In Plaintiffs because one deponent claimed he was not compensated for “intraday

travel from one worksite to the other.” Importantly, Mr. Dailey testified that at least part

of that time was compensated (Resp. to St. Facts at ¶ 51) and that he was only speaking

for himself, and not on behalf of other workers. (Resp. to St. Facts at ¶ 52). The anecdotal

evidence of one Opt-In Plaintiff of one occasion on which he claims he was not paid

“intraday travel” is insufficient to find there is no genuine issue of material fact as to the

claims of all Opt-In Plaintiffs. See Khalid, 2018 U.S. Dist. LEXIS 230700, at *18. In

addition, Brandon Rhinehart specifically testified that time spent traveling from one job

site to another is paid. (Resp. to St. Facts at ¶ 52).

       Lastly, Plaintiff makes the unsupported claim that “it is undisputed that Rhinehart

had a policy under which it did not compensate for any travel time to a prevailing-rate job

at all.” Again, this is not supported by the evidence. Rhinehart does not have a policy

that no travel time is paid on prevailing rate jobs. (Resp. to St. Facts at ¶ 58). Opt-In

Plaintiffs’ testimony confirms this as do documents. (Resp. to St. Facts at ¶ 28). For

example, on Mr. Cullen’s eSub time report, paid travel time is listed for multiple prevailing

rate jobs. (Resp. to St. Facts at ¶ 59). On Mr. Dailey’s report, there are also instances of

paid travel time on prevailing rate jobs. (Resp. to St. Facts at ¶ 60).



                                                6
     Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 7 of 11




       Plaintiff has not, and cannot, demonstrate the lack of any disputed material facts

on the Opt-In Plaintiffs’ claims under 29 C.F.R. § 785.38.

       b. Plaintiff has not established that Defendant violated 29 C.F.R. § 785.39

       One aspect of this lawsuit is not in dispute – employees who travel away from their

home community may be entitled to compensation.                However, per the applicable

regulation, not all travel away from the home community is compensable work time. 29

C.F.R. § 785.39. See, for example, Bassett v. TVA, 2013 U.S. Dist. LEXIS 83203, at *18-

28 (W.D.Ky. June 13, 2013) (plaintiffs can only recover for travel that occurred during

regular working hours on working days or corresponding hours on nonworking days);

Troutt v. Stavola Bros., 905 F. Supp. 295, 301 (M.D.N.C. 1995) (plaintiff was only entailed

to compensation for out of town weekend travel documented to have occurred during

plaintiff's normal working hours).

       It is certainly undisputed that the Opt-In Plaintiffs in this matter received travel pay.

In his motion, Plaintiff cannot and has not asserted that Rhinehart never pays travel time

as he did in the Complaint because that is simply not the case. Records show that travel

time was often paid. (Resp. to St. Facts at ¶ 62).

       After months of discovery, Plaintiff clearly realizes that travel time was often paid

to the Opt-In Plaintiffs. In fact, one deponent could only recall one specific occasion on

which he believes he had compensable travel time that was unpaid. (Resp. to St. Facts

at ¶ 34). Plaintiff tries to get around the inconvenient fact that Rhinehart regularly paid

travel time by alleging that Plaintiffs are “required to work around the clock.” That is not

true. Rhinehart’s website advertises that it is open 24/7 so that customers can call the

owners at any time to alert Rhinehart to a potential emergency situation. (Resp. to St.



                                               7
     Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 8 of 11




Facts at ¶ 11, 49). Any after-hours phone calls go only to Rhinehart’s owners and

management. (Resp. to St. Facts at ¶ 49). When that occurs, the most common

immediate response is that Rhinehart creates a plan with the customer to address the

emergency. (Resp. to St. Facts at ¶ 49). Laborers/operators are not regularly called to

get out of bed at all hours to travel to a job site; such an occurrence is extremely rare.

Beginning a job is much more logistically complicated than that. Most often, after an

emergency is reported, work may begin the next business day or even later depending

on the situation. (Resp. to St. Facts at ¶ 49).

       In an attempt to establish liability despite the lack of undisputed evidence of

compensable travel time that was unpaid, Plaintiff cites Mendez v. Radec Corp. to support

his contention that that all hours were working hours for the Opt-In Plaintiffs and therefore

every minute of travel time is compensable. 232 F.R.D. 78 (W.D.N.Y. 2005). Mendez

does not support Plaintiff’s position, but rather Defendant’s.

       In Mendez, the defendant argued that the plaintiffs had no regular working hours

and therefore were not entitled to any travel time pay for jobs outside of the plaintiffs’

home communities. Id., at *24. The defendant claimed that because plaintiffs might be

expected to work any hour of the day or night, it was impossible for the plaintiffs to travel

during normal working hours. Id. The Court disagreed and found that “at least with

respect to individual jobs, [the plaintiffs] did have normal working hours. Id.

       The Court rejected the notion that the plaintiffs did not have normal working hours

despite an agreement between the parties that from job to job, the normal working hours

could vary dramatically. Id., at *26-27. An example given in that case was a job in which

the employees were not allowed onto the job site until 7 p.m. The Court stated that the



                                             8
     Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 9 of 11




wide variation did “not mean [] that there was no such thing as “normal working hours” for

[the plaintiffs].” The example of a job with a 7 p.m. start time “itself recognizes that for

any given project, there would be “normal working hours.” Id., at *27 (emphasis original).

And if the plaintiffs “traveled to the site of an out-of-town project during those hours, on

jobs where they were expected to stay overnight, then they were entitled to be paid for

their travel time to and from those sites.” Id. (emphasis added).

       As in Mendez, Rhinehart’s job sites each have a schedule. While the normal

working hours are 7 a.m. to 3 p.m. in the majority of jobs, that may vary. (Resp. to St.

Facts at ¶¶ 12, 49). But it remains true that each job site has its own normal working

hours. The fact that the schedule may vary from job to job does not mean that the Opt-

In Plaintiffs have no regular working hours as Plaintiff suggests. It means that the Opt-In

Plaintiffs’ regular working hours may change during their employment as in Mendez.

Accordingly, the compensability of the Opt-In Plaintiffs’ travel time changes based on

those normal working hours and the time the travel is completed.

       As Plaintiff’s only argument in favor his argument that Defendant violated 29 C.F.R.

§ 785.39 is that the Opt-In Plaintiffs had no normal work hours, which is clearly

contradicted by the facts and the very case law Plaintiff cites, Plaintiff has not carried his

burden proving that no disputed material facts remain on this claim.

          c. Plaintiff has not established he is entitled to liquidated damages

       In light of the discussion herein regarding Plaintiff’s failure to establish that

Defendant violated any FLSA provisions, it is inappropriate to find Plaintiff is entitled to

liquidated damages at this time.




                                              9
     Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 10 of 11




         Should the Court consider Plaintiff’s argument despite his failure to establish his

entitlement to summary judgment on any of his claims, the Court should find that

liquidated damages are not warranted here. While the FLSA provides for liquidated

damages in many cases, a district court can deny an award of liquidated damages “where

the employer shows that, despite its failure to pay appropriate wages, it acted in subjective

good faith with objectively reasonable grounds for believing that its act or omissions did

not violate [the] FLSA.” Williams v. Epic Sec. Corp., 358 F. Supp. 3d 284, 303 (S.D.N.Y.

2019).

         Here, should Rhinehart be found to be liable for any unpaid wages to the Opt-In

Plaintiffs, liquidated damages should not be awarded. The records show that Rhinehart

regularly paid travel time. (Resp. to St. Facts at ¶ 62). If there was an occasional mistake

in an employee’s payroll, it does not mean that Rhinehart did not generally act in good

faith and have reasonable grounds to believe it did not violate the FLSA. This is not a

case where there is a clear violation of the law. This is a case where the record reflects

instance after instance of paid travel time. Plaintiff’s broad statements about Rhinehart’s

liability are not supported by the evidence Plaintiff has presented.

         Rhinehart also took steps to ensure its practices complied with the law.         As

described in Richard Rhinehart’s deposition testimony, he specifically recalls a

conversation with an investigator from the Department of Labor during which he asked

questions regarding Rhinehart’s travel pay practices. (Resp. to St. Facts at ¶ 56). In

addition, Rhinehart’s payroll administrator, Paychex, is also a resource for questions

related to pay practices.     Rhinehart representatives meet annually with a Paychex

representative, and Rhinehart is free to ask questions about pay practices to seek



                                             10
     Case 8:17-cv-01180-LEK-CFH Document 90 Filed 08/04/20 Page 11 of 11




Paychex’s guidance. (Resp. to St. Facts at ¶ 61). Richard Rhinehart recalls one such

meeting in which travel time was raised so that Rhinehart could again ensure it was

adhering to applicable laws and regulations. (Resp. to St. Facts at ¶ 61).

       Given the relevant facts in this matter, liquidated damages are not warranted.

                                      CONCLUSION

       Plaintiff’s motion fails to establish the lack of material facts in dispute. Rather,

Plaintiff’s motion highlights the vast differences between the parties’ accounts of the facts.

Given the multitude of material facts that remain in dispute, summary judgment is not

appropriate here. Plaintiff’s motion should be denied in its entirety.



Dated: August 4, 2020
       Rochester, New York


                                           UNDERBERG & KESSLER LLP


                                       By: /s/Alina Nadir__________________
                                           Alina Nadir, Esq.
                                           Paul F. Keneally, Esq.
                                           Attorneys for Defendant
                                           300 Bausch & Lomb Place
                                           Rochester, New York 14614
                                           Telephone: (585) 258-2800




                                             11
